Citation Nr: 0929467	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-17 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which, in pertinent part granted 
service connection for chloracne and granted an initial 
evaluation of 10 percent, effective March 15, 2000.

In a January 2008 statement the Veteran informed the VA that 
his appeals had been satisfied.  However, an appeal of the 
issue of entitlement to an increased evaluation for chloracne 
was certified to the Board in June 2009 and the Veteran was 
scheduled for a video hearing to occur on July 19, 2009, 
before the undersigned.  

In July 2009, the Veteran and his representative submitted 
statements requesting that the video hearing be canceled and 
withdrawing his appeals.  The Veteran stated that he was 
satisfied with his current rating.  


FINDING OF FACT

In July 2009, prior to the promulgation of a decision, the 
Board received notification from the appellant that a 
withdrawal of the appeal for an increased evaluation for 
chloracne was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's appeal for an 
increased evaluation for chloracne have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2009, the Veteran and his representative submitted 
statements that the Veteran was satisfied with his current 
rating and requested a withdrawal of "any appeals [he] may 
have."  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
claimant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  As such, the Board does not 
have jurisdiction to review his claim of entitlement to an 
increased evaluation for chloracne and that claim is 
dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
chloracne is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


